—Order, Supreme Court, New York County (Salvador Collazo, J.), entered July 12, 1994, which, insofar as appeal-able, denied defendant Quigg Construction’s renewed motion for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
The drastic remedy of summary judgment may not be granted if there is any doubt whatever as to the existence of an unresolved issue of fact (see, e.g., Phillips v Kantor & Co., 31 NY2d 307, 311; Ramsammy v City of New York, 216 AD2d 234, *284236-237). Here, defendant Quigg Construction’s claim, that it did not perform any work at the site of the subject accident, was made solely by its principal and was otherwise unsupported. Plaintiffs, on the other hand, submitted documentary evidence in the form of a building permit issued to, and insurance certificates obtained by, defendant Quigg Construction for the worksite. Thus, there was a triable issue of fact as to whether Quigg actually performed the work. Concur—Rosenberger, J. P., Rubin, Kupferman and Williams, JJ.